77 F.3d 467
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frankie L. BATTLE, Plaintiff-Appellant,v.Vivian REYNOLDS, individually and in her official capacityas jailhouse chief supervisor officer of Marion Countyjailhouse in the city of Marion County within the state ofSouth Carolina;  Howard Gelespy;  Kenny Davis;  Thomas S.Payne, III;  Doctor Derwell;  Doctor Beck;  Doctor Blanton;Samuel J. Friedman;  J. Nurse;  Marion County, individuallyand in their official capacity as a municipal corporationorganized under and pursuant to the laws of the state ofSouth Carolina;  Marion County, Jailhouse Supervisors inoffices or commissioner, individually and in their officialcapacity as the local governing entity policy maker of SouthCarolina and in their supervisory roles for the county ofMarion, South Carolina, Defendants-Appellees.
No. 95-6772.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 7, 1996.Decided Feb. 21, 1996.

Frankie L. Battle, Appellant Pro Se.  L. Hunter Limbaugh, WILLCOX, McLEOD, BUYCK, BAKER & WILLIAMS, P.A., Florence, South Carolina, for Appellees.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order dismissing his claim of negligence and allowing Appellant to amend his complaint in this 42 U.S.C. § 1983 (1988) action.   We dismiss the appeal for lack of jurisdiction because the order is not appealable.   This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders.  28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.   Loan Corp., 337 U.S. 541 (1949).   The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED